ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-411, recommending that THOMAS ALAN BLUMENTHAL of RIDGEFIELD PARK, who was admitted to the bar of this State in 1988, be disbarred for violating RPC 1.8(a) (improper business transaction with client), RPC 1.15(a), the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (knowing misappropriation of client trust funds and escrow funds), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And THOMAS ALAN BLUMENTHAL having been ordered to show cause why he should not be disbarred or otherwise disciplined; And good cause appearing;
It is ORDERED that THOMAS ALAN BLUMENTHAL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that THOMAS ALAN BLUMENTHAL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by THOMAS ALAN BLUMENTHAL pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to *12deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that THOMAS ALAN BLUMENTHAL comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.